Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification
The disclosure is objected to because of the following informalities: 
(1) On page 6, lines 12 and 13, “Fig. 15B” should read --Fig. 15--.  There is no Fig. 15B.  
(2) On page 40, lines 13 and 17 and page 43, line 30, reference numeral “645” is not found in any drawings.
(3) On page 44, line 28, “relative to the 167” does not make sense.
(4) On page 45, lines 1-2, reference numerals “621”, “6201” and “626” are not found in any drawings.
(5) The specification is objected to under 37 CFR 1.71(a) insofar as it specifically relies on features set forth in the claims to satisfy the written description requirement of the application.  The claims, by definition, measure the protected patent right to exclude others.  See Environmental Designs Ltd. V. Union Oil Co., 218 USPQ 865, 871 (Fed. Cir. 1983).  That part of the written description not protected by the claims is presumed to be dedicated to the public.  Applicant has inferentially incorporated the protected patent rights into the written description by reference thereto, thereby arguably creating a further restriction on that subject matter being dedicated to the public, which is In re Johnson, 558 F. 2d 1008, -194 USPQ 187, 195 (CCPA 1977), the court stated that 
            It is the function of the specification, not the claims, to set forth the 
            “practical limits of operation” of an invention.  In re Rainer, 49 CCPA 
            1243, 1248, 305 F.2d, 505, 509, 134 USPQ 343, 346 (1962).  One does 
            not look to claims to find out how to practice the invention they define, but 
            to the specification.  In re Roberts, 470 F.2d 1399, 1403, 176, USPQ 313, 
            315 (CCPA 1973); In re Fuetterer, 50 CCPA 1453, 319F.2d 259, 138 
            USPQ 217 (1963).
Accordingly, line 17 of page 46 to line 31 of page 51 of the specification should be deleted.    
Appropriate correction is required.

Claim Objection 
Claims 1-12 are objected to because of the following informalities: 
(1) In claim 1, lines 6-7, “an guarded position” should read --a guarded position--.
(2) In claim 1, line 12, “the top side” should read --a top side--.
(3) In claim 1, line 17 “abut the inner surface” should read --abutting an inner surface--.
(4) Claim 2 should end with a period.

(6) In claim 2, line 6, “support member” should read --the support member--.  
(7) In claim 6, line 4, “having” should read --has--.
(8) In claims 6 and 11, line 6, “,” should be deleted.
(9) In claim 6, line 10, after “member”, --,-- should be added.
(10) In claim 6, line 12, “the top side” should read --a top side--. 
(11) In claim 11, line 5, “having” should read --has--.
(12) In claim 11, line 10, “a top and a bottom elongated and longitudinally extended slot” should read --top and bottom elongated and longitudinally extended slots--.
(13) In claim 11, line 18, “include” should read --includes--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 5 and 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claims 5 and 10, line 3, “the detent element” has no antecedent basis.
          (2) In claim 11, lines 7-9, “the tool head retention element” has no antecedent basis.

          (4) In claim 12, line 2, “the rear end” (both occurrences) has no clear antecedent basis.  It is suggested “a black end”, at line 2 of claim 11, be changed to --a rear end--.  

Claim Rejection – Nonstatutory Double Patenting
1.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.      Claims 1, 2, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of U.S. Patent No. 10,555,755. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope (i.e. without at least the limitation of a self-locking mechanism).
3.       Claims 1-3, 6-8, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9 and 13 of U.S. Patent No. 9,872,701. Although the claims at issue are not identical, they are not patentably distinct they recite substantially the same invention with the claims of this instant application having a broader scope (i.e. without at least the limitation of a locking mechanism).
4.       Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,872,701. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with claim 11 of this instant application having a broader scope (i.e. without the limitation of a compression member) than clam 14 of the ‘701 patent, and claim 12 of this instant application having substantially the same scope as claim 14 of the ‘701 patent.  

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1, 4, 6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (U.S. Patent No. 5,779,724).      
           Regarding claim 1, Werner discloses a retractable surgical knife (40) comprising:
           a sheath member (42, see Fig.3) having front and rear ends (74,62);
           a retractable member (44, see Fig.3) including a support member (45) and a blade (46) supported by the support member (45), wherein the support member (45) 
           a top opening (68) defined in a top side of the sheath member (42);
           a biasing member (58) disposed in the interior space of the support member (45); and 
           a latch member (64) disposed in the interior space of the support member (45), the latch member (64) having a release button (66) projecting through the top opening (68) of the sheath member (42) and the top slot (52) of the support member (45, see column 7, lines 42-44), and a bottom section (67) projecting through the bottom slot (53) of the support member (45, see column 7, lines 44-45) and abutting an inner surface (defining bottom opening 70, see Fig.4) of the sheath member (42, see column 7, lines 44-46).
            Regarding claims 4 and 9, Werner’s sheath member (42), support member (45) and latch member (64) are all made of non-metal materials (see column 5, lines 56-58). 
            Regarding claim 6, Werner discloses a retractable tool holder comprising 

            a retractable member (44, see Fig.3) including a support member (45) and a tool head retention element (88) supported by the support member (45, by means of a pin 102 through the through hole 94, see Fig.5 and column 9, lines 2-6), wherein the support member (45) has an elongated interior space (see Figs.3-4, not labeled); the retractable member (44) being partially disposed in the sheath member (42) and telescopically received in the sheath member (42) for movement between a guarded position (see Fig.3) wherein the tool head retention element (88) is retracted into the sheath member (42), and an exposed position (see Fig.4) wherein the tool head retention element (88) extends out of the sheath member (42), top and bottom elongated and longitudinally extended slots (52,53) formed on the support member (45), wherein the top slot (52) is disposed along a top side of the support member (45, see Fig.3) and the bottom slot (53) is disposed along a bottom side of the support member (45, see Fig.3);
           a top opening (68, see Fig.3) defined in a top side of the sheath member (42);
           a biasing member (58) disposed in the interior space of the support member (45, see Figs.3-4); and 
           a latch member (64) for latching the retractable member (44) in the exposed position (Fig.4), the latch member (64) having a release button (66) being receivable in the top opening (68) of the sheath member (42) and the top slot (52) of the support member (45, see column 7, lines 42-44), thereby locking the sheath member (42) and the support member (45) against further relative movement.          
Regarding claim 11, Werner discloses a retractable device (40) consisting essentially of:
          a sheath member (42, see Fig.3) including a front end (74), a back end (62, see Fig.5) and a top opening (68) defined in a tope side of the sheath member (42, see Fig.5);
          a retractable member (44) including a support member (45) and a tool head (88,46) supported by the support member (45), wherein the support member (45) has an elongated interior space (see Figs.3-4, not labeled); the retractable member (44) being partially disposed in the sheath member (42) and telescopically received in the sheath member (42) for movement between a guarded position (Fig.3) wherein the tool head (88,46) is retracted into the sheath member (42), and an exposed position (see  Fig.4) wherein the tool head (88,46) extends out of the sheath member (42); the support member (45) including top and bottom elongated and longitudinally extended slots (52,53) wherein the top slot (52) is disposed along a top side of the support member (45, see Fig.5) and the bottom sot (53) is disposed along a bottom side of the support member (45, see Figs.3-4); 
          a biasing member (58) disposed in the interior space of the support member (45, see Fig.3); and      
          a latch member (64) for latching the support member (45) in the exposed position (Fig.4), the latch member (64) having a release button (66) being receivable in the top opening (68) of the sheath member (42) and the top slot (52) of the support member (45), thereby locking the sheath member (42) and the support member (45) against further relative movement, 


Indication of Allowable Subject Matter
          Claims 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724